McKee, J., dissenting:
I dissent. The defendants were indebted to the plaintiff in the sum of seventeen thousand dollars for a band of cattle, consisting of fifteen hundred head and their increase, which had been purchased from the plaintiff. This debt the defendants promised to pay in installments, and for the purpose of securing payment, they (1) pledged the cattle themselves— the plaintiff agreeing to keep possession of them at the cost and expense of the buyers, * * * * and to deliver them in lots to be selected by the buyers from time to time as they paid their installments, each lot to be rated at twenty-five dollars per head, so that the cattle as delivered should correspond in value with each payment made; (2) executed and delivered six promissory notes, each dated November 24,1873, payable to the plaintiff in the sum of two thousand eight hundred and thirty-three dollars and thirty-three cents, the first payable in three, the second in nine, the third in fifteen, the fourth in twenty-one, the fifth in twenty-seven, and the sixth in thirty-three months after date, bearing interest at the rate of ten per cent, per annum; and (3) executed and delivered a mortgage on certain real estate to secure payment of the promissory notes. The mortgage was acknowledged and recorded on the day of its date.
Subsequently, on February 12, 1875, the plaintiff executed and delivered to the defendants, and had recorded, the following instrument in writing, viz:
“This indenture, made on the twelfth day of February, 1875, between Grant P. Cuddeback, late of the County of Kern, State of California, party of the first part, and J. Detroy and G. P. Detroy, of the County of Ventura, State of California, parties of the second part, witnesseth:
“ Whereas, the parties of the second part hereto did, on the twenty-fourth day of November, 1873, execute and deliver to the party of the first part hereto a certain indenture of mort*87gage bearing date on that day and recorded on the same day in Book 1 of Mortgages, pages 217,218,219, 220, 221, and 222, Records of Ventura County, State aforesaid, whereby said mortgagors did mortgage to the said mortgagee certain lands in said mortgage described, for the expressed consideration of seventeen thousand dollars, for the expressed purpose of securing notes in said mortgage set forth to that amount; and whereas, it was the true intention and understanding of the parties to said indenture that the said mortgage was executed for the security of only six thousand dollars of said amount the said mortgagee having received other security from the said mortgagors for the balance of said seventeen thousand dollars:
“Now therefore, the party of the first part hereby certifies and declares that he has a lien under and by virtue of said mortgage on the land therein described, to the extent and for the amount of six thousand dollars, United States gold coin, and no further, and for no greater amount; and the party of the first part does hereby release the said land from the lien of said mortgage for all of said seventeen thousand dollars, over and above the amount of six thousand dollars, with interest thereon from November 24, 1873, at the rate of ten per cent, per annum.
“ Witness my hand and seal, the day and year first above written. J. P. CüDDEBACK.”
Before the execution of this instrument defendants had paid the first and second of the promissory notes. After its execution they paid the third and fourth; and the action out of which this case arises was brought to recover upon the last two of the notes and to obtain a foreclosure of the mortgage for their satisfaction.
But the mortgage was not given as security for the payment of the notes or any of them. Both the mortgagee and mortgagors emphatically declare that their true intention and understanding in the execution of the mortgage was to secure payment of the sum of six thousand dollars, with interest from November 24, 1873; and the mortgagee himself, on February 12, 1875, claimed to have a lien on the mortgaged premises only “ to the extent and for the sum of six thousand dollars, and interest, and no further and for no greater *88amount; ” because other securities had been received by him from the mortgagors for the balance of seventeen thousand dollars. It is, therefore, too clear to admit of doubt that the mortgage was not given to secure payment of the promissory notes in suit. It was not an incident to either of them, and it was not foreclosable in an action upon them; it was foreclosable only for the debt whose payment it was given to secure.
But the Court below found that the defendants had paid over eleven thousand three hundred and thirty-three dollars and interest thereon of the original seventeen thousand dollars indebtedness. That finding, standing as it does, unchallenged, shows that the act to which the mortgage lien was accessory, had been performed, and that the lien was extinguished. There is, therefore, no error in the judgment, and it should be affirmed.